8/3/2020              Case 2:20-cv-00205 Document 1-2MailFiled   on 08/07/20
                                                          - Eric Allen - Outlook in TXSD Page 1 of 1

                        All           worman                                                                                                           EA
                                                                                                                                                                   


          New message              Delete     Archive       Junk        Move to          Categorize       Print
                                                                                                                            Cancel

             Paul Camp…             Results                                                                    John Ramirez
                                                                                                                      John Ramirez                            
                                                                                                         Filter 
                                                                                                                Eric Allen <eric@eallenlaw.com>
             Paul Miller
                                         Top results                                                            Mon 7/13/2020 11:45 
                                                                                                                                    AM
                                                                                                                To: kristen.worman@tdcj.texas.gov
             Peggy Su… 2                                                                                        <kristen.worman@tdcj.texas.gov>
                                         Kristen Worman                                                                           E
                                    KW

             Penny wilgus
                                          John Ramirez                                                         Ms.
                                                                                                           Tue 7/14   Worman,
                                                                                                                               
                                                                                                                                  r     
                                         Good morning, Mr. Allen – Thank you for your email and l…   John Ramirez                 i
                                                                                                                 I had wri en a lec er to you regarding the
             Phillip Brand                                                                                       execu on of JohnARamirez on September 9,
                                         Eric Allen
                                    EA
                                         John Ramirez
                                                                                                                 2020. The reason
                                                                                                        Fri 3:35 PM               l for my wri ng is to see if
             Phillip Cra… 1                                                                                      you had made a decision   whether or not
                                         Ms. Worman, Mr. Ramirez is exhausting his grievance in reg…    Sent Items                l
                                                                                                                 John's minister can
                                                                                                                                  e join him in the execu on
             Phyllis Sim       1                                                                                 chamber should itn go forward on September
                                         Eric Allen                                                              9, 2020. Have you
                                    EA                                                                                            M or your staﬀ made such a
             Racheal Siniff              John Ramirez                                                      Tue 7/28
                                                                                                                 decision?        o
                                         Ms. Worman, Mr Ramirez had wrote and indicated that he is…     Sent Items                n
                                                                                                                Best             7
             Rachel Br…        1
                                                                                                                                 /
                                         All results                                                                             1
             Ralph Sm… 3                                                                                         Eric            3
                                         Eric Allen                                                                              /
                                    EA
             Ran Flasters…               John Ramirez                                                   Fri 3:35 The
                                                                                                                 PM Law Office of2 Eric J. Allen,       LTD
                                                                                                                 4200 Regent     0 Suite 200
                                                                                                                             Street,
                                         Ms. Worman, Mr. Ramirez is exhausting his grievance in reg…    Sent Items
                                                                                                                                 2
                                                                                                                 Columbus, Ohio 43219
             Raymond …                                                                                                           0
                                                                                                                 Ph: 614-443-48401
                                                                                                                                     (office)
                                         Eric Allen
                                    EA                                                                                614-309-0924
                                                                                                                                 1    (cell)
             Raymond …                   John Ramirez                                                      Tue 7/28
                                                                                                                 Fax: 614-573-2924
                                                                                                                                 :
                                         Ms. Worman, Mr Ramirez had wrote and indicated that he is…     Sent Items               4
                                                                                                                 Email: eric@eallenlaw.com
             RBA                                                                                                                 5
                                                                                                                                 A
                                         Kristen Worman
                                                                                                                                M
             Rebecca Sa…                  John Ramirez                                                    Tue 7/14              To: kristen.wo
                                         Good morning, Mr. Allen – Thank you for your email and l…   John Ramirez
             Renee Ramps                                                                                                            Ms. Worman,
                                         Eric M. Freedman                                                       
             Ricardo Du…            EF                                                                                              I had wri en a le er to
                                         SCOTUS: P/C IAC WIN                                              6/15/2020
                                                                                                                                    you regarding the
                                         Strong stuff that everyone should exploit. https://www.sc…   Deleted Items
             Richard E… 4                                                                                                           execu on of John
                                                                                                                                    Ramirez on September
             Richard Epler                                                                                                          9, 2020. The reason
                                                                                                                                    for my wri ng is to see
             Richard …         3
                                                                                                                                    if you had made a
                                                                                                                                    decision whether or not
                                                                                                                                    John's minister can join
            Rickey Hartl…
                                                                                                                                    him in the execu on
                                                                                                                                    chamber should it go
                Rick Hartley
                                                                                                                                    forward on September
                                                                                                                                    9, 2020. Have you or
             Rickie Brad…                                                                                                           your staﬀ made such a
                                                                                                                                    decision?
             Ricky Johns…
                                                                                                                                    Best
             Robert Ball
                                                                                                                                    Eric
             Robert Bow…
                                                                                                                                    The Law Office of Eric
             Robert HIp…                                                                                                            J. Allen, LTD
                                                                                                                                    4200 Regent Street,
             Robert Jaco…                                                                                                           Suite 200
                                                                                                                                    Columbus, Ohio 43219
             Robert La…        1                                                                                                    Ph: 614-443-4840
                                                                                                                                    (office)
                                                                                                                                           614-309-0924
             Robert Pine
                                                                                                                                    (cell)
                                                                                                                                Fax: 614-573-2924
                                                                                                                                    Email:
https://outlook.office.com/mail/search/id/AAQkADcwYzI2MjAyLTFkNDMtNDkxNy04MjU2LTE5YmEyZmZmYjNlNgAQAEy7W7n7rRREmrXUTqNxtuM%…                                        1/1
